         Case 2:16-cv-02315-DDC Document 131 Filed 11/02/20 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 JOHN DOE P.M.,

            Plaintiff,

            v.                                             Case No. 16-2315-DDC

 UNITED STATES OF AMERICA AND
 MARK WISNER,

            Defendants.


                               MEMORANDUM AND ORDER

        During trial, plaintiff John Doe P.M. objected to seven overlapping subjects of expert

testimony by defendant United States of America’s expert witness, Dr. Alan Abrams. The court

deferred ruling so that defendant could: (a) provide the court with Dr. Abrams’s expert witness

disclosure under Fed. R. Civ. P. 26(a)(2)(B); and (b) specify the portions of that disclosure

providing notice of the challenged opinions. At the close of all evidence, the court advised the

parties that they could file written briefing about these objections. The court has considered the

parties’ arguments and now is ready to rule plaintiff’s seven objections.

       First Challenge (recent substance abuse treatment): Plaintiff first objected to Dr. Abrams

opining that plaintiff’s recent substance abuse treatment has “led to almost miraculous

improvement.” Dr. Abrams went on to opine that plaintiff had followed the recommendation of

Dr. Abrams, which had resulted in plaintiff’s success. Defendant doesn’t suggest that this

opinion was previously disclosed; instead, defendant argues that Dr. Abrams was justified in

offering his follow-up opinion because plaintiff failed to supplement discovery to reveal that he

had received treatment and was gainfully employed. According to defendant, the untimely
         Case 2:16-cv-02315-DDC Document 131 Filed 11/02/20 Page 2 of 6




disclosure was “substantially justified” under Rule 37(c) because defendant had no knowledge of

the evidence until after discovery had closed.

        In determining whether an undisclosed opinion is substantially justified, the court

exercises its discretion, applying the following factors: “1) the prejudice or surprise to the party

against whom the testimony is offered; 2) the ability of the party to cure the prejudice; 3) the

extent to which introducing such testimony would disrupt the trial; and 4) the moving party’s bad

faith or willfulness.” Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985,

993 (10th Cir. 1999).

        These factors all favor defendant. Plaintiff should not have been surprised; plaintiff

failed to supplement discovery to disclose the information about his treatment and employment

before trial. Plaintiff had every opportunity to cure any prejudice through cross-examination.

There was no disruption to trial. Finally, it does not appear that either party acted willfully; this

was not a stand-alone case, and both parties had multiple related cases they were monitoring and

preparing. The information should have been shared before trial. But the court does not find

that the failure to do so was willful.

        The court therefore allows the challenged testimony about plaintiff’s treatment and

recovery. As plaintiff points out, the court has no information about whether the treatment

program that plaintiff has been using is, indeed, similar to the recommendation of Dr. Abrams.

That fact goes to the weight of the evidence, and the court will weigh it accordingly.

        Second Challenge (degrees of assault and injury): Next, plaintiff objected to Dr.

Abrams’s opinion that there are varying degrees of sexual assault, using this opinion as a basis to

explain why any physical or emotional damage to plaintiff was minimal. Dr. Abrams previously

disclosed that he believes plaintiff’s injuries, at worst, are minimal. But his report does not




                                                  2
         Case 2:16-cv-02315-DDC Document 131 Filed 11/02/20 Page 3 of 6




disclose that the explanation for plaintiff’s injury as a minimal one is because there are varying

degrees of sexual assault. What is missing from Dr. Abrams’s disclosure is explicitly required

by Rule 26(a)(2)(B), i.e., “a complete statement of all opinions the witness will express and the

basis and reasons for them.” Dr. Abrams’s report does not identify the varying degrees of assault

as a reason why plaintiff sustained minimal injury, at worst.

       Given defendant’s failure to connect the expert’s opinion with his “basis and reasons for

[it],” the court sustains plaintiff’s objection. And under Fed. R. Civ. P. 37(c), the court thus

strikes from the trial record Dr. Abrams’s testimony explaining the various degrees of sexual

assault. Dr. Abrams’s testimony that plaintiff’s injury was—at worst—minimal, however, was

properly disclosed.

       Third, Fifth, and Seventh Challenges (P.M.’s ability to return to the VA): Plaintiff’s

third, fifth, and seventh objections all broadly arise from the same category of testimony—Dr.

Abrams opines that plaintiff can return (and observed that plaintiff has returned) to the VA for

treatment. The third objection was Dr. Abrams’s testimony that the VA offered “extraordinarily

excellent experience” to veterans like plaintiff. Plaintiff also objected to defense counsel’s

question whether there was any psychological condition that prevents plaintiff from returning to

the VA for treatment. Dr. Abrams’s opinion about the quality of care at the VA was not

previously disclosed. But he didn’t even answer counsel’s question about psychological

impairments; instead, Dr. Abrams stated, as a fact, that plaintiff had returned to the VA. The

court strikes the testimony about the quality of care at the VA, but allows Dr. Abrams’s

comments on the fact that plaintiff has returned to the VA. This is not an opinion, but merely a

factual observation.




                                                  3
         Case 2:16-cv-02315-DDC Document 131 Filed 11/02/20 Page 4 of 6




        Plaintiff’s fifth objection arises out of defense counsel’s question, “So do you agree with

Dr. Peterson just on a factual basis that the plaintiff has been unable to re-establish a meaningful

treatment alliance?” Defendant claims that the topic was disclosed, referencing the following

language in Dr. Abrams’s report:

        [Plaintiff] was in hospitals or substance rehab programs for much of 2013 and
        2014, prior to August, with much attention to his mental states, and
        encouragement to talk about his life. [Plaintiff] was able to talk about being
        sexually molested by his sister to a therapist. There is no credible explanation to
        explain why [plaintiff] would have failed to mention his experiences with Mr.
        Wisner, if they did occur and were at all traumatic.

(Abrams Report at 124.) But this excerpt never references plaintiff’s ability to re-

establish a meaningful therapeutic alliance. At most, it has a tangential connection to the

question asked. But the court is uncertain what part of Dr. Abrams’s answer to strike, as

it, in the main, just fails to respond to the question. Nevertheless, because defendant has

not identified any part of Dr. Abrams’s report that discloses an opinion whether plaintiff

has been unable to re-establish a meaningful treatment alliance, the court strikes both the

question and the answer from the trial record.

        Plaintiff’s seventh objection challenges defense counsel’s question whether there was any

reason plaintiff could not receive therapy at the VA. Defendant did not respond to this objection

in its brief, so the court sustains plaintiff’s objection.

        Fourth Challenge (Dr. Peterson’s methodology): Plaintiff objected to Dr. Abrams’s

testimony that Dr. Peterson’s methodology was to “say what the plaintiff’s attorney paid him to

say.” In this same answer, Dr. Abrams also opined that Dr. Peterson ignored records and

believed whatever plaintiff said. Dr. Abrams’s report notes that Dr. Peterson failed to refer to

the records. He also criticized how Dr. Peterson blindly accepted plaintiff’s accounts of events.

But Dr. Abrams exceeded the scope of his disclosed opinions when he accused Dr. Peterson of




                                                    4
         Case 2:16-cv-02315-DDC Document 131 Filed 11/02/20 Page 5 of 6




saying what he was “paid to say.” This was not a proper expert opinion (to the extent that it was

an opinion at all), and the court strikes it from the trial record.

        Sixth Challenge (seizure related to sex): When responding to this objection, defendant

assumed that plaintiff had objected to Dr. Abrams’s testimony that opioid users often suffer

erectile dysfunction. But the question before Dr. Abrams when plaintiff objected asked whether

plaintiff had experienced problems with sexual relationships long before he met Mark Wisner.

To be fair, it is unclear which part of Dr. Abrams’s lengthy answer is challenged by plaintiff’s

objection. But now, plaintiff clarifies that counsel objected to Dr. Abrams opining about an

alleged causal connection between sex and plaintiff’s seizures. Defendant never directed the

court to where, in Dr. Abrams’s 126-page report, this opinion was disclosed. The court

nevertheless reviewed the report and found a reference to plaintiff having seizure-like movement

during sex in December 2001 on page 17. But this reference was provided under a section titled

“Significant Content in the Records Reviewed” and was not connected to any opinion that

having sex in 2001 caused a stress-related seizure. Defendant failed to disclose this opinion.

Consistent with Fed. R. Civ. P. 37(c), defendant, as the party failing to make the required

disclosure, may not “use that information” at trial. The court strikes this portion of Dr. Abrams’s

testimony from the record evidence.

        Conclusion: A final word about the rulings contained in this Order. The court finds the

outcome of all seven objections to be immaterial to its Rule 52 decision. Even if the court had

found that Dr. Abrams disclosed all of the challenged opinions, it would not affect the ultimate

outcome of the case. Overall, the court found the testimony of Dr. Peterson and plaintiff himself

more persuasive than the testimony by Dr. Abrams, so in most instances where they differ in

opinion, the court has given the opinions of Dr. Peterson and plaintiff more weight. This does




                                                    5
         Case 2:16-cv-02315-DDC Document 131 Filed 11/02/20 Page 6 of 6




not mean that Dr. Abrams is unqualified or lacks credibility on all matters. But the matters that

are the subject of this Order are immaterial to the court’s final Rule 52 findings and conclusions.

       IT IS SO ORDERED.

       Dated this 2nd day of November, 2020, at Kansas City, Kansas.


                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 6
